                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-157-MOC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                          ORDER
                                          )
NICKI WAYNE PARKER,                       )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Unopposed Motion To

Seal Sentencing Memorandum” (Document No. 37) filed November 15, 2019. In accordance with

the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access to the

affected materials, and alternatives to sealing. The Court determines that no less restrictive means

other than sealing is sufficient inasmuch as Defendant’s Sentencing Memorandum contains

sensitive and private information that is inappropriate for public access.       Having carefully

considered the motion and the record, and noting no objection from the government, the

undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Unopposed Motion To Seal

Sentencing Memorandum” (Document No. 37) is GRANTED, and the Sentencing Memorandum

(Document No. 36) is sealed until further Order of this Court.


                                         Signed: November 15, 2019
